Citation Nr: 0709882	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-34 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
disability.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1948 and from September 1950 to July 1951.  During 
his second period of service, he was awarded the Purple Heart 
Medal and the Combat Infantryman Badge.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.

In March 2007, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.


FINDINGS OF FACT

1.  Hearing loss disability was not present within one year 
of the veteran's discharge from service and is not 
etiologically related to service..

2.  Tinnitus was not present in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA in response to 
his hearing loss claim, by letter mailed in June 2001, prior 
to its initial adjudication of the claim.  The required 
notice in response to his tinnitus claim was provided in a 
letter mailed in May 2003, prior o the initial adjudication 
of the claim.  Although VA did not specifically inform the 
appellant that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for either of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the pertinent implementing 
regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims.

Factual Background 

The veteran served on active duty from February 1946 to 
December 1948 and from September 1950 to July 1951.  As noted 
above, his awards and decorations for his second period of 
active duty include the Purple Heart Medal and the Combat 
Infantry Badge.  Thus, his participation in combat is clearly 
established.

Service medical records are negative for evidence of hearing 
loss or tinnitus.  The separation examination report notes 
that the veteran's hearing was normal.

In the veteran's April 2001 claim for service connection, he 
stated that he has had hearing loss since serving in Korea.

In an August 2001 statement, the veteran stated that he 
developed hearing problems in the early 1990s.

The earliest medical evidence of hearing impairment consists 
of an August 2001 medical record from M. J. Paciorek, M.D., 
which notes that the veteran has a history of sensorineural 
hearing loss and uses hearing aids.  A September 2001 medical 
record from Dr. Paciorek  notes that the veteran has had 
long-term sensorineural hearing loss.  

In a May 2003 statement, the veteran stated that he has had 
tinnitus since his combat experiences in Korea.  He also 
stated that he was treated by a private physician for 
tinnitus and hearing loss between the 1980s and 2001.  

In a June 2003 statement, the veteran claimed that his 
hearing loss is the result of combat.

An August 2004 VA examination report notes that the veteran's 
separation examination revealed that the veteran's hearing 
was normal, according to the whispered voice test.  It was 
noted that the veteran's post-service occupation was in 
electrical contracting, which was quiet and did not require 
ear protection.  At the exam, the veteran stated that he 
developed hearing problems in the early 1990s and was treated 
by a private physician.  The veteran also reported being 
treated by a private physician in the 1970s.  The examination 
disclosed that the veteran has bilateral hearing loss 
disability.  The examiner opined that it is not at least as 
likely as not that the bilateral hearing loss or tinnitus is 
related to military noise because service medical records do 
not indicate any hearing loss, the veteran admitted that his 
hearing loss appeared in the 1970s, and there are no medical 
records from this time to document the severity of the 
hearing loss.

An August 2004 letter from a private hearing specialist notes 
that the veteran was first treated for hearing loss in April 
1980.

In a September 2004 statement, the veteran stated that he 
first sought treatment for hearing loss in the 1970s.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss disability and tinnitus because they 
are the result of his exposure to excessive noise during his 
combat service in Korea.  As noted above, the veteran's 
participation in combat during his service in Korea is 
established.  The Board has no reason to doubt that that the 
veteran was subjected to acoustic trauma during such service 
and in accordance with Section 1154(b) concedes that such 
acoustic trauma did occur; however, Section 1154(b) does not 
negate the need for medical evidence of a nexus between the 
service acoustic trauma and the veteran's current hearing 
loss and tinnitus.  See Libertine v. Brown, 9 Vet. App. 521, 
524 (1996); Caluza v. Brown, 7 Vet. App. 498, 507 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The record contains no medical evidence linking the veteran's 
tinnitus or hearing disability to his military service.  In 
fact, the medical evidence addressing the etiology of the 
disabilities is limited to the August 2004 VA examination 
report in which the examiner provided opinions against the 
claims.

Accordingly, service connection is not in order for either 
bilateral hearing loss disability or tinnitus.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claims, that doctrine is not applicable in the 
instant appeal.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


